       Case 2:20-cr-00142-TOR     ECF No. 57   filed 03/10/21   PageID.131 Page 1 of 4




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                NO: 2:20-CR-0142-TOR-1, 2
 8                              Plaintiff,
                                                ORDER GRANTING MOTION TO
 9          v.                                  CONTINUE PRETRIAL AND TRIAL
                                                DATES
10    CHRISTOPHER HAMILTON
      CLEMENS (1),
11    CALANDRA CHARGING
      EAGLE (2),
12
                              Defendants.
13

14         BEFORE THE COURT is Defendant Clemens’ Unopposed Motion to

15   Continue Pretrial and Trial Dates and Declaration of Philip Wetzel in Support of

16   Motion to Continue. ECF Nos. 56, 56-1. The motion was submitted for hearing

17   without oral argument. Having reviewed the file and the records therein, the Court

18   is fully informed.

19         Defendants are currently scheduled to appear before the Court on March 31

20   and April 12, 2021, for a pretrial conference and jury trial respectively. Defendant


     ORDER GRANTING MOTION TO CONTINUE PRETRIAL AND TRIAL
     DATES ~ 1
       Case 2:20-cr-00142-TOR     ECF No. 57    filed 03/10/21   PageID.132 Page 2 of 4




 1   Clemons now moves, joined by co-Defendant Charging Eagle and unopposed by

 2   the government, to continue these dates for 90 days, as well as the pretrial filing

 3   deadlines, to allow Defendants adequate time to review the voluminous discovery

 4   and otherwise investigate and prepare for trial which may include out-of-state

 5   travel to interview witnesses. The Court recognizes that efforts to review

 6   discovery and prepare for trial have been hindered by the COVID-19 pandemic,

 7   and notes that General Order 2021-4 postpones all jury trials scheduled through

 8   March 31, 2021. Accordingly, the Court finds that the ends of justice served by

 9   granting a continuance during this pandemic outweigh the best interest of the

10   public and the Defendant in a more speedy trial. The Court finds that the

11   Defendant requires additional time to investigate and prepare for trial, taking into

12   account the exercise of due diligence, and that his interests would not be

13   adequately represented without a continuance. Therefore, the motion is granted.

14         ACCORDINGLY, IT IS HEREBY ORDERED:

15         1.     Defendant Clemons’ Unopposed Motion to Continue Pretrial and

16   Trial Dates, ECF No. 56, is GRANTED as to both Defendants.

17         2.   The pretrial conference currently scheduled for March 31, 2021, is

18   vacated and continued to June 30, 2021, at 9:00 a.m., in Spokane Courtroom 902.

19   All pre-trial motions, including motions in limine and Daubert motions, shall be

20   filed and served on or before June 16, 2021, and noted for hearing at the pre-trial


     ORDER GRANTING MOTION TO CONTINUE PRETRIAL AND TRIAL
     DATES ~ 2
          Case 2:20-cr-00142-TOR      ECF No. 57    filed 03/10/21   PageID.133 Page 3 of 4




 1   conference. Any response to a pre-trial motion shall be filed and served in

 2   accordance with Local Rule 7.1. If the Court determines an evidentiary hearing is

 3   appropriate, the Court will notify the parties of the date and time for such hearing.

 4           3.    The current jury trial scheduled for April 12, 2021, is vacated and

 5   continued to July 12, 2021, at 8:30 a.m., in Spokane Courtroom 902. Counsel

 6   shall appear in court at 8:30 a.m. on the first day of trial to address any pending

 7   pretrial matters. Jury selection will begin promptly at 9:00 a.m. Trial briefs,

 8   proposed voir dire, jury instructions, verdict forms, exhibit lists, and expert witness

 9   lists shall be filed and served by all parties on or before seven (7) calendar days

10   prior to trial.

11           4.    Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time between March 7,

12   2021, until July 12, 2021, is DECLARED EXCLUDABLE for purposes of

13   computing time under the Speedy Trial Act as to both Defendants. The Court finds

14   that the ends of justice served by such a continuance outweigh the interests of the

15   public and Defendants in a speedy trial.

16           5.        Counsel for the defense shall notify the Defendants and ensure their

17   attendance at every scheduled hearing and trial.

18   //

19   //

20   //


     ORDER GRANTING MOTION TO CONTINUE PRETRIAL AND TRIAL
     DATES ~ 3
       Case 2:20-cr-00142-TOR    ECF No. 57    filed 03/10/21   PageID.134 Page 4 of 4




 1         IT IS SO ORDERED. The District Court Executive is directed to enter this

 2   order and provide copies to counsel, the United States Probation Office, and the

 3   United States Marshal’s Service.

 4         DATED March 10, 2021.

 5

 6                                 THOMAS O. RICE
                                United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING MOTION TO CONTINUE PRETRIAL AND TRIAL
     DATES ~ 4
